Citation Nr: 0702010	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-22 619	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Whether debt resulting from the overpayment of VA dependency 
benefits in the amount of $2,762.26 was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The veteran served on active duty from March 1976 to 
September 1978. 
In a rating decision of April 2002, the VA adjudicated the 
veteran as permanently and totally disabled due to impairment 
arising from his service connected paranoid schizophrenia and 
assigned a 100 percent disability rating.


FINDING OF FACT

The RO failed to take action required by law in 1) removing 
the veteran's older son as a dependent upon his son's 
eighteenth birthday, and 2) timely removing the veteran's 
older son as a dependent after his son was granted Chapter 35 
educational benefits.


CONCLUSION OF LAW

The debt of $2,762.26 was not properly created.  38 U.S.C.A. 
§§ 1115, 3562, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has determined that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
See Lueras v. Principi, 18 Vet. App. 435 (2004); see also 
Barger v. Principi, 16 Vet. App. 132 (2002).  In any event, 
information necessary for the instant Board decision is of 
record, and, in view of the outcome, the veteran is not 
prejudiced by any deficiencies in notice or development.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In a July 1997 rating decision, the RO granted a 100 percent 
disability rating for the veteran's paranoid schizophrenia.  
In an April 2002 decision, the RO determined that the 
disability can be considered permanent and total.  This 
determination rendered the veteran eligible for Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35.  He was 
notified of this decision in a May 2002 letter, which 
included a copy of a VA pamphlet explaining the education 
benefit program and also an application for the benefit.  The 
RO also notified the VA office which handles educational 
claims located in Atlanta, Georgia, of this determination.

The veteran then applied for Chapter 35 education benefits on 
behalf of his older son, who turned eighteen years of age in 
April of 2002.  An undated memorandum from the Atlanta VA 
office to the RO is contained in the file.  This memorandum 
informed the RO that Chapter 35 education benefits had been 
granted to the veteran's older son and that if any 
overpayment were created as a result of the grant, the 
Atlanta office would collect the debt from the original 
Chapter 35 award.  

In May 2003, the RO sent a letter to the veteran informing 
him that an overpayment had been created on account of the 
Chapter 35 education benefits being paid to his son.  The 
letter does not explain the source of the overpayment and the 
Board sympathizes with the veteran's expressed confusion over 
this letter.  Apparently, the overpayment was created because 
the veteran had been receiving an extra sum of money each 
month for his older son, as his dependent.  Because the law 
prohibits the payment of a dependency allowance to the father 
at the same time that education benefits are paid to the son, 
the VA was required to take action to terminate one of these 
benefits.  38 U.S.C.A. § 3562.  The May 2003 letter in no way 
explained this situation, however, merely stating that an 
overpayment had been created and that the veteran's monthly 
benefit payments would be reduced.

In June 2003, the RO received a notification from the VA 
Medical Center that the veteran had been admitted to the VA 
hospital for the treatment of prostate cancer.

In July 2003, the RO provided another letter to the veteran.  
This letter more clearly explained that the overpayment had 
been created because the veteran had received a dependent's 
allowance for his older son at the same time that his son had 
been receiving Chapter 35 benefits.  According to this 
letter, this prohibited double payment had begun effective in 
May 2002, but that the RO would begin reducing the veteran's 
monthly benefit to recoup the debt effective in September 
2003.  

The veteran responded promptly in August 2003, stating that 
he believed that the dependency benefit paid for his older 
son had been removed from his award when his son turned 
eighteen in April 2002.  Review of the financial records 
contained in his claims file shows that the veteran was under 
a misimpression, however, as the records show that the 
dependency allowance was not terminated until August 2003, 
although the termination was retroactively implemented as 
effective in April 2002, the date of his son's eighteenth 
birthday, thus creating the overpayment debt.

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) held that, 
before a claim for waiver of an overpayment may be 
adjudicated, the matter of whether the overpayment was 
properly created must first be addressed if the appellant 
asserts the invalidity of the debt.  The VA General Counsel 
has reinforced this obligation by holding that where the 
validity of a debt is challenged that issue must be developed 
before the issue of entitlement to waiver of the debt can be 
considered.  VAOGCPREC 6-98.

Governing statute provides for additional compensation to be 
paid to veterans who have dependents.  Children under the age 
of 18 or who are older but pursuing a course of education are 
considered dependents, as are spouses.  38 U.S.C.A. § 1115.  
As noted above, the law also prohibits the payment of a 
dependency allowance to the father at the same time that 
education benefits are paid to the son.  38 U.S.C.A. § 3562.  

The confusion in this case may have arisen from the fact that 
two different VA offices are responsible for administering 
the dependency allowance and the educational benefits.  The 
RO in St. Petersburg was responsible for calculating proper 
amount of the veteran's monthly compensation payments, to 
include the dependency allowance, while the VA office in 
Atlanta was responsible for administering the Chapter 35 
education benefits for the veteran's son.  The two offices 
shared information, in that the RO informed Atlanta that 
eligibility for Chapter 35 education benefits had been 
established when the RO adjudicated the veteran's 
schizophrenia to be permanently and totally disabling, and 
the Atlanta office likewise informed the RO that the 
education benefits had been granted.  However, despite this 
initial information sharing, the concomitant changes to the 
veteran's monetary award were not implemented in a timely 
fashion.

Although the Atlanta office provided the RO with notice of 
the Chapter 35 grant, the RO apparently took no action at 
that time to remove the veteran's son as a dependent and to 
reduce the veteran's monthly award.  Even if the Atlanta 
office had not provided notice of the Chapter 35 grant in a 
timely fashion (since the notice is undated, we cannot review 
whether it was provided in a timely fashion), because the 
Chapter 35 award was implemented effective the same month as 
the veteran's son turned eighteen, the award should not have 
caused a duplication of benefits because the veteran's son 
should have been removed as a dependent in any case when he 
had turned eighteen because there is no information other 
than the Chapter 35 notice showing that he was attending 
school.  The veteran has stated it was his own understanding 
that this is in fact what happened, as he believed his son 
had been removed from his monthly award when he turned 
eighteen. 

The Atlanta office also informed the RO that the Atlanta 
office would collect the debt from any overpayment created by 
the duplication of benefits.  Despite this assurance, 
however, the RO proceeded to declare an overpayment in May 
2003, one year after the veteran's son had turned eighteen 
and one year after the education benefits had been granted, 
and then after a second notice to the veteran, reduced the 
veteran's monthly benefits to collect the overpayment in 
September 2003.

Any VA-generated records are deemed to be constructively of 
record in VA adjudication proceedings.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, the RO is charged with a 
responsibility to be aware of the financial actions taken by 
other branches of the VA. 

Thus, the RO's first error was in not automatically removing 
the veteran's son from his award when he turned eighteen.  
The RO's second error was in failing to pay attention to the 
actions taken by the Atlanta office vis a vis the educational 
benefits paid to the veteran's son.   

Following review of the matter, the Board holds that the 
veteran's debt of $2,762.26 was not properly created.  By 
responsible administration of its financial responsibilities, 
the RO could have avoided the creation of this debt, by 
simply reducing the veteran's dependency payment upon the 
date his son turned eighteen, an action of which the veteran 
had prior notice and was indeed, expecting.  Alternatively, 
the RO could have avoided the creation of this debt by taking 
action to reduce the dependency payment in a more timely 
fashion, either through the operation of constructive notice, 
i.e., the RO's responsibility to be aware of actions taken by 
other components of the VA, or after having received the 
actual notice that the Atlanta office provided.  The veteran 
bears no fault in the matter that the Board is able to 
perceive.  As the overpayment debt was not properly created, 
the veteran is hereby relieved of the improperly-created debt 
to the government.

ORDER

The debt of $2,762.26 was not properly created and the 
veteran does not owe this money.  The benefit sought on 
appeal is granted.  

____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


